Nationwide Life Insurance Company ·Nationwide VLI Separate Account – 4 Prospectus supplement dated June 10, 2011 to prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying investment option under your contract or policy.Effective immediately, the name of the investment option has been updated as indicated below: CURRENT NAME UPDATED NAME Wells Fargo Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund Wells Fargo Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund: Class 2
